Citation Nr: 1606465	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  09-50 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for pneumonia.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from October 1979 to May 1984.

These matters come before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Baltimore, Maryland.  

In November 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The record was held open for 60 days to allow the Veteran to submit additional evidence.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

At the November 2015 Board hearing, and in correspondence received by VA in November 2015, the Veteran indicated that he wished to withdraw the claim of entitlement to service connection for pneumonia. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for pneumonia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the November 2015 Board hearing, and in correspondence received by VA in November 2015, the Veteran indicated that he wished to withdraw the claim of entitlement to service connection for pneumonia.  Thus, there remains no allegation of errors of fact or law for appellate consideration on that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to service connection for pneumonia, and it is dismissed. 


ORDER

The appeal as to the issue of entitlement to service connection for pneumonia, is dismissed.


REMAND

In his 2008 application for service connection for a back disability, the Veteran contended that his back disability began in 2000 and is due to carrying equipment for miles while in service.  In an August 2008 VA Form 21-4138, the Veteran asserted that his back pain is from carrying mortars on his back while in service.  The Veteran subsequently contended that in January 1984, he fell approximately six feet off of a large six wheeled vehicle (a "gamma goat"), and injured his back.  

The Veteran's STRs reflect a single complaint of back pain.  A January 1984 STR reflects that the Veteran sought treatment for a back injury of 12 hours in duration.  He reported radiation, and that he had fallen from a "goat" the previous night.  A February 1984 report of medical history for separation purposes reflects that he denied recurrent back pain. 

The earliest post service record of back pain is in 1987, three years after separation from service.  A record reflects that the Veteran had numerous symptoms of the thoracic spine.  It was noted that the symptoms began on June 29, 1987.  The Veteran was seen by a chiropractor on approximately 25 occasions in July, August, September, and October 1987.  It was noted that the Veteran's condition was due to his employment. 

An August 2008 VA examination report reflects that the Veteran reported chronic back pain radiating down to the left leg.  The impression was sciatica of L5-S1 distribution, left leg.

The Veteran contends that he has been treated at the Cambridge VA since 1984 when he got out of service.  The Veteran has also listed the treatment as beginning in 2000.  

A February 2011 VA record reflects that the Veteran applied for Social Security Administration (SSA) for his back injury and it was denied twice.  In an October 2014 VA Form 21-4138, the Veteran again stated that he had applied for SSA benefits.  (A 2009 VA record reflects that the Veteran was a painter and was unemployed due to pain in his feet and back.)

A September 2014 Referral Order reflects that the Veteran has been diagnosed with displacement of the lumbar intervertebral disc without myelopathy.

Based on the foregoing, the Board finds that additional development is warranted.  VA should attempt to obtain and associate with the claims file all SSA records and VA clinical records, if any, from May 1, 1984 to August 2008.  Thereafter, a VA examination and opinion should be obtained as to whether it is as likely as not that the Veteran has a current back disability causally related to active service.  

Accordingly, the case is REMANDED for the following action:

1.  Associate VA (Cambridge) clinical records from May 1, 1984 to August 2008 with the claims file. 

2.  Attempt to obtain Social Security Administration (SSA) records, if any, for the Veteran, and associate all such records with the claims file.

3.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and likely etiology of any currently diagnosed back disability.  The claims folder and copies of all pertinent records should be made available to the examiner for review. 

Based on the examination and review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater) that that any currently diagnosed back disability is causally related to, or aggravated by, active service.  

The clinician should consider the pertinent evidence of record, to include: the Veteran's contentions that his back disability is due to the rigors of military service; the Veteran's contention that his back disability is due to a fall off a vehicle in 1984 in service, for which he was treated in service; post service diagnoses of sciatica of L5-S1 and lumbar intervertebral disc without myelopathy distribution, left leg; and SSA records, if any.

4.  Following completion of the above, readjudicate the issue of entitlement to service connection for a back disability.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


